     CONNIE M. PARKER, SBN 254484
 1
     PARKER, KERN, NARD & WENZEL
 2   7112 N. Fresno Street, Suite 300
     Fresno, California 93720
 3   Telephone: (559) 449-2558
     Facsimile: (559) 449-2564
 4   Email: cparker@pknwlaw.com
 5
     Attorneys for Defendants
 6

 7                                 UNITED STATES DISTRICT COURT
 8
                                  EASTERN DISTRICT OF CALIFORNIA
 9
     ERIKA MARTINEZ, as an individual and on                Case No.: 1:19-cv-00343-DAD-BAM
10   behalf of all others similarly situated,
11                   Plaintiff,
                                                            ORDER ON STIPULATION FOR STAY
12   vs.                                                    OF DISTRICT COURT PROCEEDINGS

13
     HALL MANAGEMENT CORP., a California
14   corporation; HALL MANAGEMENT GROUP,
     INC. a California corporation; and DOES
15   1through100,
16                   Defendants
17            Pursuant to the stipulation of the parties, and good cause appearing, this action is
18   HEREBY STAYED pending class action settlement approval in Martinez v. Hall Management
19
     Corp., et. al., Kern County Superior Court Case No. BCV-19-101497. Plaintiff shall file a
20
     status report every sixty (60) days, beginning from the date of this Order, notifying the Court of
21
     the status of the state court proceedings. Failure to comply with this order may result in the
22
     imposition of sanctions.
23

24
     IT IS SO ORDERED.
25
           Dated:   January 24, 2020                             /s/ Barbara   A. McAuliffe           _
26
                                                            UNITED STATES MAGISTRATE JUDGE
27

28

                                                        1
                                                            PROPOSED ORDER RE: STIPULATION FOR STAY
